Citation Nr: 9932528	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Determination of initial rating for residuals of a 
cholecystectomy, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
October 1970 and from January to July 1991.

The instant appeal as to the PTSD claim arose from a May 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in San Juan, Puerto Rico, which denied 
a claim for service connection for PTSD.  The instant appeal 
as to the claim for residuals of a cholecystectomy arose from 
a September 1996 rating decision which granted a claim for 
service connection for status post cholecystectomy and 
assigned a noncompensable disability evaluation.  As 
explained below, in light of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized the 
latter claim as stated on the cover page of this decision.

On his VA Form 9 Substantive Appeal, received in October 
1997, the veteran indicated that he wanted a Travel Board 
hearing.  However, in a January 1998 written statement, the 
veteran reported that his hearing request would be satisfied 
by an RO hearing.  The veteran was afforded an RO hearing in 
April 1998.  Thus, the Board will consider the veteran's 
request for a Travel Board hearing to be withdrawn.  
38 C.F.R. § 20.702(e) (1999).

The veteran withdrew his claim for service connection for a 
skin disorder in a written statement dated in April 1998.  
Therefore, that issue will not be addressed in this decision.  
38 C.F.R. § 20.204 (1999).

The issue of the initial rating for residuals of a 
cholecystectomy is discussed in the REMAND section below 
which follows the ORDER in this case.


FINDING OF FACT

The veteran has a clear diagnosis of PTSD related to claimed 
stressors during his military duties in Vietnam and in 
Southwest Asia.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  The Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

These requirements are satisfied in this case by PTSD 
diagnosis issued following the veteran's hospitalization at 
the VA Medical Center (VAMC) in San Juan, Puerto Rico, from 
April through May 1995; the veteran's stressor statement of 
May 1993 and his testimony before RO personnel in April 1998 
relating primarily to service in Vietnam; and by the reports 
of VA mental health professionals dated from 1994 to 1998 
which relate his PTSD to his military service in Vietnam and 
Southwest Asia.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

PTSD

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); ; Epps v. 
Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This duty to assist 
includes the duty to develop facts when the record before the 
Board is inadequate.  EF v. Derwinski, 1 Vet. App. 324 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
development of facts includes an obligation to obtain medical 
records, especially those within the control of the federal 
government.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This may also include a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Although the veteran was hospitalized at the San Juan VAMC 
for several weeks in April and May 1995, for treatment of 
PTSD, the only material in the claims file documenting this 
admission is the discharge summary prepared in May 1995.  The 
VA is deemed to have constructive knowledge of any documents 
"within the Secretary's control," and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (per curiam); Simington v. Brown, 9 Vet. App. 
334 (1996) (per curiam).  Accordingly, the Board finds that 
remand to the RO is necessary to obtain the complete 
treatment records pertinent to this period of 
hospitalization, including nursing notes and other records.  
Since the veteran also appears to have been receiving ongoing 
VA outpatient treatment for his PTSD, any records of such 
treatment prepared subsequent to July 1995 should also be 
obtained.

The record contains no evidence, independent of the veteran's 
own statements, that he was engaged in combat.  Under the 
circumstances here presented, the Board finds that the duty 
to assist has not been completely fulfilled because the 
avenues available for corroborating the veteran's claim have 
not been fully explored.  The response from the United States 
Army & Joint Services Environmental Support Group (ESG) (now 
referred to as the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)), indicated, in part, that in order 
to provide further research concerning specific combat 
incidents and casualties, the veteran needed to provide more 
information relating to the claimed stressors.  In 
particular, USASCRUR indicated that it needed "dates of the 
incident to within seven days, type and location of the 
incident, numbers and full names of casualties, and other 
units involved."  The RO, however, did not specifically 
inform the veteran of USASCRUR 's request for additional 
information.  Nor did the RO forward to USASCRUR the 
additional details provided by the veteran during his hearing 
in April 1998.  Finally, the RO did not attempt to verify the 
Southwest Asia service stressors reported by the veteran and 
noted in a June 1998 Vet Center treatment summary.  

Consequently, a remand is required.  See, e.g., Cohen v. 
Brown, 10 Vet. App. 128 (1997) (indicating that the duty to 
assist is not fulfilled if VA fails to afford the veteran a 
specific opportunity to respond to USASCRUR 's request for 
additional information).  On remand, the RO should ask the 
veteran for further information relating to the claimed 
stressors, should forward copies of his personnel records and 
the information he has provided to the USASCRUR for 
verification of the reported stressors, and, if the RO 
determines that the veteran engaged in combat with the enemy 
or that there are verified noncombat stressors, should have 
him examined by a psychiatrist to determine whether he has 
PTSD which can be attributed to service.  38 C.F.R. § 19.9 
(1999).

Residuals of a cholecystectomy

The Board initially notes that in September 1996, the RO 
granted service connection for status post cholecystectomy, 
evaluated as 0 percent disabling.  The veteran appealed.  The 
RO phrased this issue as entitlement to an increased rating 
for service-connected status post cholecystectomy in the 
August 1997 Statement of the Case (SOC).  Subsequent to the 
issuance of the SOC, the Court emphasized that the Board may 
assign separate ratings for separate periods of time in cases 
where an appellant has disagreed with the initial rating 
assigned to a condition following a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has therefore determined that the issue in this case is 
more accurately framed as a determination of initial rating 
for service-connected residuals of a cholecystectomy, 
currently evaluated as 0 percent disabling (noncompensable).  
In light of this remand, the Board sees no prejudice to the 
veteran in recharacterizing this issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
cholecystectomy residuals.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the instant case, the veteran has never been provided with 
a VA examination to evaluate the service-connected 
cholecystectomy residuals.  The Board notes that the 
veteran's initial disability evaluation in 1996 was based on 
the veteran's 1991 records of the gall bladder surgery.

The appellant contends, in substance, that he has significant 
residuals from the surgery which affect him daily.  He 
reported that he had daily stomach pains, particularly after 
meals; strong and uncontrollable bowel movements which make 
him fearful of going out socially or being far from home or a 
bathroom; and strong and uncontrollable bouts of diarrhea.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO should obtain the veteran's 
records of treatment for PTSD at VA 
medical facilities subsequent to July 
1995, and all records, notes, tests, 
etc., associated with his hospitalization 
at the San Juan VAMC from April through 
May 1995 for treatment of PTSD.  Any 
records obtained should be associated 
with the claims folder.

2.  The RO should request that the 
veteran provide as much additional detail 
as possible regarding each of his claimed 
stressors in Vietnam and Southwest Asia.  
The veteran is advised that the most 
successful search would be achieved if he 
could provide the dates of specific 
incidents to within seven days, the type 
and location of the incidents, the 
numbers and full names of casualties, and 
other units involved.

3.  The RO should review the claims file 
and prepare a summary of the veteran's 
claimed in-service stressors.  This 
summary and a copy of the veteran's DD 
214s and all associated service documents 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors. The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.

4.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The RO must provide for the 
examiners the summary of the stressor or 
stressors described in paragraph 3, 
above, and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiners should also be 
specifically requested to determine 
whether the diagnostic criteria in the 
DSM IV to support a diagnosis of PTSD 
have been satisfied.  If a diagnosis of 
PTSD is appropriate the examiners must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors that the RO found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

5.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected residuals of cholecystectomy.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
diagnostic testing deemed necessary by 
the examiner should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
include a detailed account of the 
veteran's subjective complaints, as well 
as a complete listing of all objective 
manifestations of the veteran's 
cholecystectomy residuals.  Any residual 
symptoms of the veteran's 
cholecystectomy, including scars, should 
be identified, and classified as 
nonsymptomatic, mild, or severe.  Any 
scars and their manifestations should be 
described in detail.  Any opinions 
expressed must be accompanied by a 
complete rationale.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of PTSD 
was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which was not verified, the examination 
report must be returned as inadequate for 
rating purposes.  The Board emphasizes 
that a diagnosis of service-related PTSD 
is inadequate if it is based on an 
examination which relied upon an 
unverified history.  West v. Brown, 7 
Vet. App. 70, 77 (1994).

7.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of the 
veteran's entitlement to service 
connection for PTSD and a determination 
of the initial rating for residuals of a 
cholecystectomy.  The RO should then re-
adjudicate the veteran's claim of 
entitlement to an initial compensable 
disability rating for residuals of a 
cholecystectomy, to include "staged 
ratings" in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  If either 
of the determinations remain unfavorable 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

Following the above development and the issuance of a 
supplemental statement of the case, the appeal should be 
returned to the Board if in order.  The purpose of this 
REMAND is to provide due process and obtain additional 
evidentiary development, and the Board does not intimate any 
opinion at this time as to the ultimate outcome of the case, 
either favorable or unfavorable, apart from its determination 
that the PTSD claim is well grounded.  No action is required 
of the veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 

